CROW, J.,
concurring.
1. Granting the statute relied on by plaintiff to have been applicable to defendant at the time plaintiff was injured by the stick of dynamite which he had theretofore wrongfully carried from defendant’s premises, the most that could possibly be claimed in plaintiff’s behalf was that the violation of the statute by defendant constituted actionable negligence per se.
2. Plaintiff was then undoubtedly a trespasser as to defendant’s property, the stick of dynamite, although not a trespasser on its premises.
3. In Ohio, one is not liable to a trespasser for negligence, and the statute on which plaintiff bases his action, has no effect, excepting to make defendant guilty of negligence.
Note — OS. Pend, opinion will be found in 4 Abs, 804.